DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “n heat exchanges” in line 1 this should read “n heat exchangers”.  Additionally claim 12 uses parenthesis throughout the claims, while parenthesis are typically used to enclose reference characters in patent claims to avoid confusion with other numbers or characters which may appear in the claim, per MPEP 608.01(m), in this case the claims would be clearer if the parentheses in claim 12 were replaced with a comma enclosed clause. Such as replacing  “a kth heat exchanger (k is an integer of 1 to n)” with “a kth heat exchanger, where k is an integer of 1 to n,” to make clear that k is an integer of 1 to n is a claimed limitation. However in the instance of (k+1)th  the parenthesis should remain as (k+1)th  is an expression which requires the parentheses to function appropriately. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a supply apparatus configured to supply dry air generated by the dry air generation apparatus in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case there is no explicit instance of a supply apparatus listed in the specification however a flow rate controller 61 and a pipe 60 are disclosed in paragraph 0040-0042.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 list the limitations “ a side of the one end  of the air flow path” in line 4-5 of the second page of claim 3, however these limitations were previously recited in line 2 of the second page of claim 3. It is unclear if a second side of the one end of the air flow path is being claimed or if the limitations are referring to the previously recited side of the one end of the airflow path. For the purposes of examination this limitation will be interpreted as if it read “ the side of the one end  of the air flow path” referring to the previously recited instance. Claims 4-10 are rejected for their dependency form claim 3.
Regarding claim 14, claim limitation “ a supply apparatus configured to supply the dry air generated by the dry air generation apparatus to the space” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While paragraph 0040-0042 describes a flow rate controller, the flow rate controller is not further described in the specification and  as such it is unclear if the flow rate controller is a valve , a fan, or a pump or other  similar structure that could control the flow of air through it.  Additionally it is not clear if the supply apparatus is meant to include the pipe 60 that supplies air to the space since the pipe 60could also serve as a supply apparatus as it supplies dry air to the space per paragraph 0042. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ringquist et al. (US Patent 2,481,348).
Regarding claim 1, Ringquist discloses (Figure 1 and 2) a dry air generation apparatus comprising: a first heat exchanger (coil 26) and a second heat exchanger (coil 36) provided in an air flow path (the air flow path between inlet duct 12 and outlet duct 22 through ducts 16, 18 and 20), and each configured to cool air flowing in the air flow path to 0 °C or lower (air is cooled to 25 °F which is lower than 0 °C), thereby removing moisture contained in the air (moisture is eliminated by the cooling of air or gas to 25 °F per Col. 2, line 43-57); a switching valve configured (damper 24) to switch a direction of air flowing in the first heat exchanger and the second heat exchanger (damper 24 switches the direction of air flow into duct 16 or 18 as seen in figure 2 to switch the order of flow of the gas  between coils 26 and 36 as seen by the flow arrows in figure 2 and per the description of the cycles in Col. 4, line 38 through Col. 5, line 49 ); and a controller (controller 93) configured to control the first heat exchanger, the second heat exchanger, and the switching valve (Controller 93 controls the flow of cooling medium to the coils 26 and 36 and controls the driving motor 60 which in turn controls the damper 24, per Col. 6, line 11-21), wherein the first heat exchanger and the second heat exchanger are connected in series in the air flow path ( air flows through coil 26 and then coil 36 in cycle A of figure 2 and alternatively coil 36 then  through coil 26 in cycle B of figure 2).
Regarding Claim 2, Ringquist discloses the claim limitations of claim 1 above and Ringquist further discloses, wherein the controller (93) is configured to: stop the first heat exchanger (26) after a predetermined time elapses after the second heat exchanger (36)  is operated when heat exchange efficiency of the first heat exchanger becomes equal to or lower than a predetermined efficiency (when the coil 26 loses efficiency due to accumulation of ice and frost on coil 26 the valve 56 to coil 36 opens as in the cycle B to A seen in figure 2 after which the damper 24 switches positions and the valve 54 closes so the coil 26 may defrost in the state seen in cycle A as seen in figure 2 and Per. Col. 5, line 20-43 and Col. 4 line 38-57 which recite cycle B to A and cycle A respectively) ; and stop the second heat exchanger (36) after a predetermined time elapses after the first heat exchanger (26)  is operated when heat exchange efficiency of the second heat exchanger becomes equal to or lower than the predetermined efficiency (when the coil 36 loses efficiency due to accumulation of ice and frost on coil 36 the valve 54 to coil 26 opens as in the cycle A to B seen in figure 2 after which the damper 24 switches positions and the valve 56 closes so the coil 36 may defrost in the state seen in cycle B as seen in figure 2 and Per. Col. 4, line 58 though Col. 5 line 19).

Regarding Claim 12, Ringquist discloses the claim limitations of claim 1 above and Ringquist further discloses n heat exchangers, wherein n is an integer of 2 or more, (coil 26 and 36 would be two heat exchangers and thus would satisfy the case where n is 2) including the first heat exchanger (26) and the second heat exchanger (36) are provided in the air flow path (the air flow path between inlet duct 12 and outlet duct 22 through ducts 16, 18 and 20), the n heat exchangers being configured to cool air flowing in the air flow path to 0 °C or lower (air is cooled to 25 °F which is lower than 0 °C), thereby removing the moisture contained in the air, and the n heat exchangers are connected in series in the air flow path ( air flows through coil 26 and then coil 36 in cycle A of figure 2 and alternatively coil 36 then  through coil 26 in cycle B of figure 2), and wherein the controller (93) is configured to: in a state where a kth heat exchanger, k is an integer of 1 to n (in this case 1 to 2), is operated (the first heat exchanger at coil 26)  and n-1 heat exchangers other than the kth heat exchanger is stopped (since the integer is 2 the other heat exchanger  i.e. coil 36 would be stopped as is the case where in Cycle B of figure 2), stop the kth heat exchanger and operate a (k+1)th heat exchanger when heat exchange efficiency of the kth heat exchanger becomes equal to or lower than predetermined efficiency (when the coil 26 loses efficiency due to accumulation of ice and frost on coil 26 the valve 56 to coil 36 opens as in the cycle B to A seen in figure 2 after which the damper 24 switches positions and the valve 54 closes so the coil 26 may defrost in the state seen in cycle A as seen in figure 2 and Per. Col. 5, line 20-43 and Col. 4 line 38-57 which recite cycle B to A and cycle A respectively); and in a state where an nth heat exchanger is operated (the second coil 36 as in cycle A) and n-1 heat exchangers other than the nth heat exchanger is stopped (since the integer is 2 the other heat exchanger  i.e. coil 26 would be stopped as is the case where in Cycle A of figure 2), stop the nth heat exchanger and operate the first heat exchanger when heat exchange efficiency of the n heat exchanger becomes equal to or lower than predetermined efficiency (when the coil 36 loses efficiency due to accumulation of ice and frost on coil 36 the valve 54 to coil 26 opens as in the cycle A to B seen in figure 2 after which the damper 24 switches positions and the valve 56 closes so the coil 36 may defrost in the state seen in cycle B as seen in figure 2 and Per. Col. 4, line 58 though Col. 5 line 19).
Regarding claim 13, Ringquist discloses (Figure 1 and 2) a method comprising providing a dry air generation apparatus  including a first heat exchanger (coil 26) and a second heat exchanger (coil 36) provided in an air flow path (the air flow path between inlet duct 12 and outlet duct 22), and configured to cool air flowing in the air flow path to 0 °C or lower (air is cooled to 25 °F which is lower than 0 °C), thereby removing moisture contained in the air (moisture is eliminated by the cooling of air or gas to 25 °F per Col. 2, line 43-57); a switching valve (damper 24) configured to switch a direction of air flowing in the first heat exchanger and the second heat exchanger (damper 24 switches the direction of air flow into duct 16 or 18 as seen in figure 2 to switch the order of flow of the gas  between coils 26 and 36 as seen by the flow arrows in figure 2 and per the description of the cycles in Col. 4, line 38 through Col. 5, line 49 ); and a controller (controller 93) configured to control the first heat exchanger, the second heat exchanger, and the switching valve (Controller 93 controls the flow of cooling medium to the coils 26 and 36 and controls the driving motor 60 which in turn controls the damper 24, per Col. 6, line 11-21), in which the first heat exchanger and the second heat exchanger are connected in series in the air flow path ( air flows through coil 26 and then coil 36 in cycle A of figure 2 and alternatively coil 36 then  through coil 26 in cycle B of figure 2); operating the second heat exchanger (36) and stopping the first heat exchanger (26) when a heat exchange efficiency of the first heat exchanger becomes equal to or lower than a predetermined efficiency in a state where the first heat exchanger is operated and the second heat exchanger is stopped (when the coil 26 loses efficiency due to accumulation of ice and frost on coil 26 the valve 56 to coil 36 opens as in the cycle B to A seen in figure 2 after which the damper 24 switches positions and the valve 54 closes so the coil 26 may defrost in the state seen in cycle A as seen in figure 2 and Per. Col. 5, line 20-43 and Col. 4 line 38-57 which recite cycle B to A and cycle A respectively); and operating the first heat exchanger (26) and stopping the second heat exchanger (36) when the heat exchange efficiency of the second heat exchanger becomes equal to or lower than the predetermined efficiency in a state where the first heat exchanger is stopped and the second heat exchanger is operated (when the coil 36 loses efficiency due to accumulation of ice and frost on coil 36 the valve 54 to coil 26 opens as in the cycle A to B seen in figure 2 after which the damper 24 switches positions and the valve 56 closes so the coil 36 may defrost in the state seen in cycle B as seen in figure 2 and Per. Col. 4, line 58 though Col. 5 line 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringquist et al. (US Patent 2,481,348) in view of Unezaki et al. (US Patent Application Publication US 2014/0250930 A1).
Regarding Claim 11, Ringquist discloses the claim limitations of claim 1 above However Ringquist does not explicitly disclose a drain pipe connected to the air flow path between the first heat exchanger and the second heat exchanger, and configured to discharge moisture removed from the air by the first heat exchanger and the second heat exchanger, wherein the first heat exchanger and the second heat exchanger are disposed at a position higher than the drain pipe.
Unezaki teaches (figure 1 and 4) a dry air generating or dehumidifying device (dehumidifying apparatus 1 or 100) with a drain pipe (water path 41 formed between drain pans 40 of heat exchangers 4 and 6 respectively) connected to the air flow path between the first heat exchanger (4) and the second heat exchanger (6), and configured to discharge moisture removed from the air by the first heat exchanger and the second heat exchanger, wherein the first heat exchanger and the second heat exchanger are disposed at a position higher than the drain pipe (drain pans 40 and water path 41 are below the heat exchangers 4 and 6 as seen in figure 1 and 4 and per paragraph 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the heat exchanger coils of Ringquist to include the drain pipe and drain pans of Unezaki. Doing so would provide a well-known structure for removing water which is generated from and drops from each heat exchanger during operation as recognized by Unezaki (per paragraph 0021).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsuhara (US Patent Application Publication US 2009/0283034) in view of  Ringquist et al. (US Patent 2,481,348).
 Regarding claim 14, Natsuhara discloses (Figure 1)  a substrate processing system comprising: a low-temperature member (wafer mounting body 1a) provided in a substrate processing apparatus that processes a substrate (the wafer on the wafer mounting surface S) and having a temperature lower than room temperature (per paragraph 0011 and 0030 the wafer holder is used in processes carried out at room temperature or lower and the coolant in wafer holder may be below freezing temperatures of water per paragraph 0031); a space forming member (cylindrical support element 7 with a space formed inside the cylindrical support element 7 for  coolant tube 4 and electrode pipe 6) that surrounds at least a portion of the low-temperature member to form a space (as seen in figure 7 the cylindrical support element 7 surrounds a central portion of the wafer mounting body 1a where cooling tubes 4 connect to the wafer mounting body 1a); a dry air supply and  a supply apparatus configured to supply the dry air generated by the dry air generation apparatus into the space (dry gas is fed into the cylindrical support element 7 per paragraph 0040 to prevent condensation),
However Natsuhara does not discloses any of  the specific structure of the dry air generation apparatus specifically configured to generate a dry air wherein the dry air generation apparatus includes: a first heat exchanger and a second heat exchanger provided in an air flow path, and configured to cool air flowing in the air flow path to 0 °C or lower, thereby removing moisture contained in the air; a switching valve configured to switch a direction of air flowing in the first heat exchanger and the second heat exchanger; and a controller configured to control the first heat exchanger, the second heat exchanger, and the switching valve, wherein the first heat exchanger and the second heat exchanger are connected in series in the air flow path.
Ringquist teaches (Figure 1 and 2) a dry air generation apparatus (the dehumidification and air conditioning system of figure 1 and 2) including  a first heat exchanger (coil 26) and a second heat exchanger (coil 36) provided in an air flow path (the air flow path between inlet duct 12 and outlet duct 22 through ducts 16, 18 and 20), and each configured to cool air flowing in the air flow path to 0 °C or lower (air is cooled to 25 °F which is lower than 0 °C), thereby removing moisture contained in the air (moisture is eliminated by the cooling of air or gas to 25 °F per Col. 2, line 43-57); a switching valve (damper 24) configured to switch a direction of air flowing in the first heat exchanger and the second heat exchanger (damper 24 switches the direction of air flow into duct 16 or 18 as seen in figure 2 to switch the order of flow of the gas  between coils 26 and 36 as seen by the flow arrows in figure 2 and per the description of the cycles in Col. 4, line 38 through Col. 5, line 49 ); and a controller (controller 93) configured to control the first heat exchanger, the second heat exchanger, and the switching valve (Controller 93 controls the flow of cooling medium to the coils 26 and 36 and controls the driving motor 60 which in turn controls the damper 24, per Col. 6, line 11-21), wherein the first heat exchanger and the second heat exchanger are connected in series in the air flow path ( air flows through coil 26 and then coil 36 in cycle A of figure 2 and alternatively coil 36 then  through coil 26 in cycle B of figure 2) and with a supply  apparatus configured to supply the dry air ( fan 14 moves the air though the system and conditioned air is delivered via outlet duct 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the substrate processing system of Natsuhara with a generic dry gas supply to have include a to have included the dehumidifying apparatus of Ringquist as the dry air generating device to supply the dry air to Natsuhara. Doing so would provide a system that could condition air or gas that has been conditioned below the frost point to dehumidifying the air or gas without shutting down the apparatus for defrosting as recognized by Ringquist (Per Col. 1, line 6-33).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, Ringquist discloses the claim limitations of claim 2 above and Ringquist further discloses a first pipe connected to an air inlet (inlet duct 12); and a second pipe connected to an air outlet (outlet duct 22), wherein the switching valve (damper 24) is provided between a side of the first pipe and the second pipe and a side of one end of the air flow path and a remaining end of the air flow path (damper 24 is between inlet duct 12 and outlet duct 22 and is between the sides of air the air flow paths in duct 16 and 18 respectively as seen in figure 1 and 2), the first heat exchanger (26)  is provided on the side of the one end of the air flow path (coil 26 is provided on the side in duct 16), and the second heat exchanger is provided on a side of the remaining end of the air flow path (coil 36 is provided on the side in duct 18 as seen in figure 2), and wherein the controller is configured to: control the switching valve (damper 24) to connect the first pipe (at inlet duct 12) to the remaining end of the air flow path. However Ringquist does not disclose the controller is configured to: control the switching valve to connect the first pipe to the remaining end of the air flow path and to connect the second pipe to the one end of the air flow path when operating the first heat exchanger and stopping the second heat exchanger and control the switching valve to connect the first pipe to the one end of the air flow path and to connect the second pipe to the remaining end of the air flow path when stopping the first heat exchanger and operating the second heat exchanger. As the switching occurs via valve damper 24 which dos not  connect the end air flow paths in 16 and 18 to the second pipe at 22  depends on the operation state as the second pipe is connected another valve/damper. As such Ringquist does not disclose a single valve in the system able to achieve the connections as claimed. Neither do Gustavsson  (US 2020/0240663), Ha (US 2020/0182500 A1), Matsui (US 2009/0038326 A1), Ares (US 6,021,644) and Lakdawla (US 5,890,368). Which disclose valves for controlling air flow in dehumidification systems but either not with the specific connections claimed and or not over heat exchangers in series. Therefore for a least these reasons Claim 3 presents grounds for potentially allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chito (US 20180240690 A1), Baldasseroni  et al. (US 20160056032 A1), Ohno et al. (US 20080127508 A1), Reitinger (US 20050227503 A1), Oda et al. (US 20010038988 A1) discloses substrate processing systems. Gustavsson et al. (US 20200240663 A1), Ha et al. (US 20200182500 A1), Okamoto et al. (US 20120012285 A1), Matsui (US 20090038326 A1), Brown (US 20090205354 A1), Ares et al. (US 6021644 A), Lakdawala (US 5890368 A), Davis (US 5497823 A) disclose dehumidification systems with heat exchanges and their associated control structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763